Citation Nr: 0739878	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-14 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 30 
percent for residuals of a total right hip replacement. 

2.  Entitlement to a compensable rating for a skin 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to April 
1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 30 percent for the residuals of 
a total right hip replacement and that denied a compensable 
rating for a skin disability. 

In May 2005, the veteran requested a hearing before the Board 
sitting at the RO; however, he cancelled the hearing in July 
2007 with no good cause shown.  The request is considered 
withdrawn.    

In March 2006, the RO assigned a temporary total rating for 
the right hip for convalescence following total hip revision 
surgery, effective January 2006 to April 2006, with a 30 
percent rating effective thereafter.  In September 2006, the 
RO found clear and unmistakable error in the assignment of 
effective dates in the March 2006 decision and granted a 
temporary total rating effective from January 2006 to March 
2007, with a 30 percent rating effective thereafter.   

The issue of an increased rating for residuals of a right 
total hip replacement is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The veteran experiences intermittent, recurrent episodes of 
itchy, scaling skin rashes, diagnosed as tinea versicolor and 
eczema, around the eyes and on the neck, arms, wrists, trunk, 
groin, and feet approximately two to three times per year.  
The veteran successfully controls the outbreaks with skin 
moisturizers and topical hydrocortisone medication.  There is 
no systemic disorder or use of systemic corticosteroids or 
immunosuppressive medication.  


CONCLUSION OF LAW

The criteria for an increased rating not greater than 10 
percent for a skin disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002). 38 C.F.R. §§ 3.321. 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7806, 7813, 7820 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2003, which 
informed the veteran of the information and evidence required 
to substantiate the claim and which also informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  While the letter did not explicitly 
ask that the appellant provide any evidence in his possession 
that pertains to the claim, he was advised of the types of 
evidence that could substantiate the claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  
Accordingly, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present appeal, the veteran 
was not provided with specific notice of what type of 
information and evidence was needed to a disability rating or 
effective date until May 2006.  While the RO's letter was 
issued after the rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement is harmless. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board notes that the Court specifically 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any Agency of Original Jurisdiction (AOJ) 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice with respect to that claim does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  Moreover, after the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant in 
December 2006.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as a Captain in the U.S. Marine Corps.  He 
contends that his skin disability is more severe, and he 
seeks a higher rating.
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Dermatitis or eczema warrant a noncompensable rating if the 
disorder affects less than 5 percent of the entire body or 
less than 5 percent of exposed areas, and no more than 
topical therapy was required in the previous 12 months.  A 10 
percent rating is warranted if the disorder affects at least 
5 percent but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of exposed areas, or 
if intermittent systemic therapy such as corticosteroids or 
other innmunosuppressive drugs are required for a total 
duration of less than six weeks during the previous 12 
months.  A 30 percent rating is warranted if the disorder 
affects 20 to 40 percent of the entire body, or at least 20 
percent but less than 40 percent of exposed areas, or if 
systemic therapy such as corticosteroids or other 
innmunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the previous 12 
months.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
Dermatophytosis including tinea and fungal infections of the 
skin are rated as for scars or dermatitis depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 
7813, 7820.  In this case, as will be shown below, the 
evidence shows that the predominant disability more nearly 
resembles the criteria for dermatitis rather than scars.   

The veteran's claim for a compensable rating was received in 
January 2003.  In May 2003, a VA examiner noted the veteran's 
reports of persistent skin rash since service at the Naval 
Academy in 1973.  He reported that the outbreaks became more 
frequent and severe in hot, humid weather but that he always 
had some small areas of involvement including around the 
eyes, buttocks, ankles, feet, and wrist.  The affected areas 
were itchy during an outbreak.  The veteran reported that he 
maintained control of the condition by avoiding the use of 
hot water and by daily use of moisturizing soap and lotion, 
and twice-weekly use of topical hydrocortisone cream.  The 
examiner noted a faint patch of erthyma on the left wrist 
measuring about two inches and a few small excoriated 
capsules on both ankles.  The back and shoulders presented a 
few hypopigmented, slightly scaly macules, consistent with 
tinea versicolor.  There was no systemic disorder and no 
associated dyspigment or functional impairment.  The 
diagnosis was mild eczema controlled with daily 
moisturization, use of a mild soap and topical steroid cream 
about twice per week.  

In a hearing at the RO in November 2004, the veteran stated 
that he experienced about two to three breakouts per year 
that caused scaling and itching of the skin around the eyes 
and on the neck, back, arms, groin, and feet.  He stated that 
he developed cysts when his skin pores became clogged but 
that he obtained relief by keeping his skin moisturized.  

In April 2005, a VA examiner noted review of the claims file 
and the veteran's reports of recurrent, itchy rash and self-
treatment substantially similar to that noted in 2003.  The 
veteran also reported treating scalp tinea with a commercial 
shampoo that irritated other skin areas.  The examiner noted 
multiple hypopigmented scaly macules involving about 5 
percent of the trunk and upper extremities or about 2 percent 
of the entire body.  There was no evidence of eczema at the 
time.  The examiner diagnosed tinea versicolor or irritant 
dermatitis secondary to the medicated shampoo.  

In July 2006, a VA examiner noted review of the veteran's VA 
medical file but not the claims file.  The veteran continued 
to report recurrent, intermittent, itchy eczema around the 
eyes and on the wrist, neck, and trunk with flare-ups due to 
perspiration or dry conditions.  He reported fissuring and 
scaling of the skin during an outbreak and that he continued 
to self-treat the rashes with topical cortisone cream.  The 
examiner noted no scarring or evidence of dermatitis on 
examination.  However, the examiner commented that the 
veteran's history was consistent with eczema under moderate 
control with intermittent use of topical medication. 

VA outpatient treatment records since 2003 showed that the 
veteran was prescribed topical moisturizing agents, 
fungicides, and hydrocortisone creams but no systemic 
immunosuppressive medications.  

The Board concludes that an increased rating of 10 percent, 
but not greater, is warranted for a skin disability.  
Regrettably, there is no record of medical examination during 
an eczema outbreak and only one observation of tinea 
versicolor even though the veteran obtained regular care at a 
VA outpatient clinic and has been examined on three 
occasions, all in Florida, and once during the summer.  In 
April 2005, the examiner noted that the skin rash affected 
about 2 percent of the entire body with some rash noted in 
exposed areas around the eyes and wrist.  However, the Board 
acknowledges that the veteran's reports that during an 
outbreak, the affected areas included the neck, arms, trunk, 
groin, and feet.  The Board concludes that the veteran is 
competent to describe the extent of the visible affected 
areas, and medical examiners have found his reports to be 
consistent with eczema.  Therefore, applying the benefit-of-
doubt doctrine and taking into account the entire history and 
circumstances, the Board concludes that the veteran likely 
experiences recurrent, intermittent flare-up outbreaks that 
involve more than 5 but less than 20 percent of the entire 
body and requires the use of topical medication.  The 10 
percent rating, rather than the noncompensable rating, most 
closely approximates his intermittent disorder throughout the 
pendency of the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A higher rating is not warranted because there is no evidence 
showing that an outbreak affects greater than 20 percent of 
the entire body.  Instead, the disability when manifested 
affects limited areas around the eyes, neck, back, arms, 
groin and feet.  The benefit of the doubt has been resolved 
in the veteran's favor to grant a 10 percent rating based on 
limited involvement of these areas based in part on the 
veteran's reported involvement.  None of the lay statements 
or medical statements support a finding that 20 percent of 
the veteran's body is affected by an outbreak.  Moreover, the 
veteran does not have a systemic disorder nor has he been 
prescribed systemic corticosteroid medications.  

Further, the Board notes that there is also no indication 
that the skin condition has necessitated frequent periods of 
hospitalization, interfered with employment, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for 
assignment of extraschedular ratings have not been met.  
38 C.F.R. § 3.321, see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown,
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A compensable rating of 10 percent, but not greater, is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.


REMAND

In the opinion of the Board, additional development of the 
claim for an increased rating for residuals of a total right 
hip replacement is necessary. 

The veteran underwent a total right hip arthroplasty in 
service in 1987.  Surgical revisions were performed in 1992, 
1999, and 2006.  A rating of 30 percent was in effect at the 
time of receipt of a claim for an increased rating in January 
2003.  The veteran was granted a temporary total rating from 
January 2006 to March 2007 for convalescence following the 
2006 surgical revision.  

The most recent examination of the veteran's right hip was in 
June 2006 during the temporary total disability recovery 
period.  The examiner noted post-surgical inflammation, 
tightness, pain, and limitation of motion but that 
improvement was expected over the next 12 to 18 months.  In a 
September 2005 rating decision, the RO assigned a post-
convalescence rating of 30 percent pending a routine future 
examination to be scheduled in February 2006.  There is no 
record that an examination was performed.  An examination is 
necessary to determine the post-recovery status of the 
veteran's right hip.  

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Tampa.  VA is required 
to make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
September 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining 
to the veteran that are dated from 
September 2006 to the present.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand provided 
that any necessary authorization forms 
are provided.  

2.  Schedule the veteran for an 
examination of his right hip by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide a current 
evaluation of the veteran's right hip 
arthroplasty and subsequent surgical 
revisions. 

3.  Then, readjudicate the claim for an 
increased rating for the residuals of a 
total right hip arthroplasty for all 
periods of time since the receipt of 
claim for an increased rating in January 
2003, excluding periods of total 
temporary disability.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


